t c memo united_states tax_court manuel g lopez petitioner v commissioner of internal revenue respondent docket no filed date manuel g lopez pro_se cheryl m d rees for respondent memorandum opinion powell special_trial_judge this case is before the court on respondent’s motion to dismiss for failure to properly prosecute and motion for a penalty under sec_6673 ' the issues before the court are whether with respect to the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure - issues for which petitioner bears the burden_of_proof this case should be dismissed for failure to properly prosecute whether petitioner should be held in default as to the issues on which respondent bears the burden of production and or proof namely petitioner’s liability for increased deficiencies and for additions to tax and whether a penalty should be awarded under sec_6673 by separate notices of deficiency issued date respondent determined deficiencies in federal income taxes and additions to tax as follows additions to tax_year deficiency sec_665l1 a sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure background the relevant facts may be summarized as follows petitioner resided in gordonsville virginia at the time the petition was filed the petition was filed on date and richmond virginia was designated as the place of trial in the answer it is unclear whether petitioner resided in gordonsville va or fort washington md in the petition petitioner shows gordonsville va as his address however in his amended petition petitioner suggests that his residence was fort washington md it does not appear that his residence affects any item for purposes of appeal both maryland and virginia are within the venue of the court_of_appeals for the fourth circuit - - filed date respondent denied all errors alleged by petitioner the court’s notice setting case for trial and standing_pretrial_order were served on date and this case was calendared for trial on date in pertinent part the standing_pretrial_order states you are expected to begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts all minor issues should be settled so that the court can focus on the issue s needing a court decision if any unexcused failure to comply with this order adversely affects the timing or conduct of the trial the court may impose appropriate sanctions including dismissal to prevent prejudice to the other party or imposition on the court to effectuate the foregoing policies and an orderly and efficient disposition of all cases on the trial calendar it is hereby ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged - - unless otherwise agreed by the parties or allowed by the court for good cause shown it is further ordered that all parties shall be prepared for trial at any time during the term of the trial session unless a specific date has been previously set by the court when this case was called on date petitioner and counsel for respondent appeared in violation of the standing_pretrial_order petitioner had not cooperated with respondent in preparing this case for trial no stipulation of facts had been signed despite respondent’s efforts and petitioner’s representations that he would enter into a stipulation also in violation of the standing_pretrial_order petitioner had with him at least five boxes of records many of which had not been previously made available to respondent the parties agreed in open court that petitioner’s filing_status for the years in issue was married_filing_jointly petitioner’s wife rafaela b lopez stated in open court that she consented to this treatment because this case was not ready for trial the court continued the matter for trial to be held in washington d c within days the court ordered that petitioner cooperate with respondent in preparing this case for trial and provide his records in an organized fashion to respondent the court also ordered that the parties meet immediately after the calendar call to facilitate negotiations and arrange for the exchange of documents this case was - - subsequently recalendared for trial at washington d c commencing on date in subsequent meetings and negotiations with respondent petitioner did not produce all of his records to respondent and the records that were produced were tendered in an unorganized fashion as a result on date respondent commenced formal discovery in the form of requests for admissions on date frank a thomas iii mr thomas entered an appearance as counsel for petitioner pursuant to petitioner’s motion for continuance a further continuance was granted and this case was continued for trial on date on date petitioner filed a status report with the court alleging compliance with the court’s order to produce his records the items provided to respondent allegedly included summaries of petitioner’s bank accounts purchases shown in connection with schedule c profit or loss from business inventories work sheets used in preparation of petitioner’s tax returns summaries of petitioner’s schedule eh supplemental income and loss activities by items of expense depreciation schedules other records pertaining to petitioner’s expenses and photocopies of petitioner’s ledgers for the schedule c expenses respondent’s status report sets forth a different version of petitioner’s level of cooperation respondent stated that -- - petitioner had not yet responded to respondent’s proposed supplemental stipulation of facts or to informal requests for information and documents respondent represented that only slight progress had been made in preparing this case for trial since the date calendar call on date petitioner served requests for admissions and interrogatories on respondent petitioner failed to seek informal_discovery from respondent prior to initiating formal discovery see rules a a 61_tc_691 as a result respondent filed a motion for protective_order pursuant to rule a the court denied that motion as moot because of subsequent events in a telephone conference call held to resolve discovery issues on date the court again ordered petitioner to produce to respondent on or before date all documents and records organized by year and category of expense with the self-executing sanction that any documents or records not produced by that date would not be allowed into evidence at the trial scheduled to begin on date requiring that parties make reasonable informal efforts to obtain needed information voluntarily before resorting to formal discovery - on date petitioner moved for leave to amend the petition petitioner’s motion was granted and the amended petition accompanying the motion was filed on date the amended petition alleges that respondent failed to consider the tax returns for the taxable years and that petitioner had submitted to respondent on date attached to the amended petition are copies of the tax returns for and the tax returns are computed using the married_filing_jointly filing_status and are signed by petitioner and his wife rafaela b lopez the attached tax_return is purportedly an amended_return and is signed with dates of june and on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established the motion sets forth allegations regarding petitioner’s lack of cooperation with respondent the court entered an order to show cause on date due toa response from petitioner’s counsel alleging ongoing negotiations and the subsequently filed supplemental stipulation of facts the order to show cause was discharged on date respondent filed an answer to petitioner’s amended petition on date respondent’s answer to amended petition asserted increased deficiencies and additions to tax pursuant to sec_6214 as follows increased additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure -o- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure ' respondent also seeks an addition_to_tax under sec_6651 from petitioner for the taxable_year in an amount equal to percent of any unpaid portion of the deficiency in federal_income_tax for each month or fraction thereof from date until the deficiency is fully paid not exceeding percent in the aggregate petitioner stipulated that no estimated income taxes had been paid during the years in issue petitioner stipulated or admitted that he and his wife received gross_income in the following amounts source of income’ retirement pension-petitioner dollar_figure dollar_figure dollar_figure interest big_number wife’s wages big_number big_number big_number schedule c gross_receipts including accrued income big_number big_number big_number schedule e rental income big_number big_number big_number schedule f farming activities big_number big_number petitioner alleges that he incurred losses in his schedule c e and f activities during the taxable years and respondent conceded that petitioner substantiated the following expenses and exclusions from income these amounts are rounded to the nearest dollar exclusions expenses type exclusions from retirement dollar_figure dollar_figure schedule a expenses real_estate_taxes big_number big_number medical_expenses big_number big_number state local_income_taxes big_number big_number personal_property_taxes schedule c expenses advertising big_number insurance -0- mortgage interest big_number big_number office expense sec_475 taxes license sec_831 utilities big_number big_number wages big_number dues subscriptions --- water -0- schedule e rental expenses real_estate_taxes big_number big_number water -0- brlectricity -q- on date mr thomas filed a motion to because his services had been terminated by petitioner pertinent part negotiated and reached in this case with petitioner’s communicated to respondent on date however date documents dismissed mr thomas se in this case the motion was granted mr a motion to continue which the court denied these amounts are rounded to the nearest dollar withdraw in the motion alleges that a settlement had been acceptance on petitioner refused to sign the decision and insisted on proceeding pro thomas also filed -- - subsegquently on date petitioner filed a motion to dismiss on the ground that petitioner wished to resolve the underlying controversies by an audit that motion was denied see sec_7459 johnson v commissioner 1t c slip op pincite the court contacted petitioner and told him that he must appear at the scheduled trial date on date when this case was called for trial on date petitioner did not appear respondent filed a motion to dismiss for failure to properly prosecute and made an oral motion to impose a sec_6673 penalty discussion respondent’s motion to dismiss for failure to properly prosecute falls under rule a rule b dismissal as a sanction against petitioner is available as to those issues for which petitioner bears the burden_of_proof a rule a default would be the proper sanction against petitioner as to those issues for which respondent bears the burden_of_proof see 926_f2d_1470 6th cir affg 91_tc_1049 we shall consider the appropriate sanctions against petitioner in turn a dismissal with respect to issues where petitioner had the burden_of_proof petitioner has the burden_of_proof with respect to the determinations contained in the notices of deficiency see rule a rule b provides as follows b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule in 97_f3d_45 4th cir the court_of_appeals for the fourth circuit considered the application of rule b noting that dismissal for failure to prosecute typically occurs where a party fails to appear at trial the court set forth four factors that should be considered in determining whether to dismiss a case for failure to prosecute the plaintiff’s degree of personal responsibility the presence of a drawn out history of deliberately proceeding in a dilatory fashion the amount of prejudice caused the defendant and the effectiveness of sanctions less drastic than dismissal see id pincite petitioner was solely responsible for his attendance at the date trial he was well aware of the trial date by communication from his former attorney respondent and this court the resolution of this case had been delayed because petitioner failed to cooperate with respondent in preparing the case for trial and appeared at the initial calendar call unprepared for trial petitioner’s actions in this proceeding have prejudiced respondent in that respondent has been required to devote hours of time trying to prepare this case for trial although petitioner initially and currently appears before this court in a pro_se capacity we see no reason to afford him any special protection as a pro_se petitioner the court_of_appeals for the fourth circuit has noted that while trial courts are encouraged to liberally treat procedural errors made by pro_se litigants especially when a technical or arcane procedural rule is involved such tolerance does not extend to a litigant’s failure to appear in court without explanation or without contacting the court beforehand id the rules and orders of this court that petitioner repeatedly violated were not technical or arcane furthermore petitioner was put on notice that his failure to appear may result in dismissal of his case petitioner’s conduct leaves no alternative other than dismissal for failure to properly prosecute no lesser sanction exists that would remedy petitioner’s failure to appear or prosecute his case pursuant to the foregoing all matters for which petitioner bears the burden_of_proof are dismissed for failure to properly prosecute furthermore consistent with our finding that dismissal is appropriate under rule b we find against petitioner on all issues as to which petitioner bears the burden_of_proof b default with respect to issues where respondent had the burden of production or burden_of_proof rule a provides as follows a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate the court may in its discretion conduct hearings to ascertain whether a default has been committed to determine the decision to be entered or the sanctions to be imposed or to ascertain the truth of any matter in light of petitioner’s conduct in this case it is appropriate to consider sanctions under rule a our rule a is analogous to rule of the federal rules of civil procedure by analogy to rule of the federal rules of civil procedure the party that bears the burden_of_proof may be entitled to entry of decision on default see 87_tc_1403 where a taxpayer has no demonstrable desire to continue the litigation and does not think well enough of his case to defend it where the government has the burden_of_proof this court should default him id pincite as stated in bosurgi to hold a trial in a case abandoned by the taxpayer is at best an indulgence of archaic manners and at worst an insult to the taxpayers who have a rightful claim on this court’s time entry of a default judgment is appropriate upon a determination in the sound judicial discretion of the court that the pleadings of the moving party set forth facts sufficient to support the judgment id fn ref omitted see also 926_f2d_1470 6th cir affg 91_tc_1049 we find that by failing to appear at trial and by violating the standing_pretrial_order and numerous discovery orders petitioner failed to proceed as provided by our rules and as required by this court therefore we find petitioner in default as to the issues for which respondent bears the burden_of_proof nonetheless since respondent bears the burden_of_proof with respect to the increased deficiencies and the burden of production and or proof with respect to the additions to tax we must determine whether respondent has satisfied these requirements liability for increased deficiencies respondent moves to increase the deficiencies for each of the years in issue sec_6214 provides sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax -- except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the -- - deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing in the answer to amended petition respondent claimed increased deficiencies for and based on the income that petitioner and his wife received in those years respondent has the burden_of_proof as to the increases in deficiencies made in the answer to amended petition see rule a quick v commissioner 110_tc_172 hendrickson v commissioner tcmemo_1999_357 petitioner stipulated or admitted that he and his wife received the following amounts of income wages received by wife dollar_figure dollar_figure dollar_figure schedule c gross_receipts big_number big_number big_number schedule e rental income big_number big_number big_number schedule f farming income big_number big_number based on these stipulations and admissions respondent has proved the receipt of the additional income underlying the increased deficiencies raised in the answer to amended petition respondent’s burden of production and proof with respect to increased additions to tax we are willing to assume but do not decide here that respondent has the burden of production as to the additions to tax in these circumstances see sec_7491 respondent moves - to increase the additions to tax under sec_6651 for each of the years in issue for failure to timely file sec_6651 for for failure to timely pay and sec_6654 for and for failure to pay estimated income taxes sec_6651 provides for an addition_to_tax where a return is not timely filed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect similarly sec_6651 provides for an addition_to_tax where payment of tax is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect on the other hand sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 does not provide relief for reasonable_cause respondent attached to the motion to dismiss for failure to properly prosecute a form_3050 certification of lack of record indicating that as of date respondent did not have in his possession a form_1040 u s individual_income_tax_return for petitioner’s or taxable years also respondent concedes that petitioner is not liable for the additions to tax under sec_6651 for and ’ respondent concedes that petitioner is not liable for an addition_to_tax under sec_6654 for attached to respondent’s motion was a form_2688 application_for additional extension of time to file u s individual_income_tax_return signed by petitioner and his wife on date in which petitioner and his wife request additional time to file their tax_return furthermore petitioner stipulated that neither he nor his wife made estimated_tax payments and the withholding shown on the submitted returns was minimal this evidence is sufficient to satisfy respondent’s burden of production and shift the burden of production to petitioner as to the additions to tax asserted in the notices of deficiency with respect to the increased additions to tax under sec_6651 for the years in issue sec_6651 for and sec_6654 for and the same evidence is sufficient to satisfy respondent’s burden_of_proof under rule respondent’s determinations with respect to the increased additions to tax are sustained c sec_6673 penalty respondent orally moved to impose a penalty against petitioner under sec_6673 sec_6673 authorizes the tax_court to reguire a taxpayer to pay to the united_states a the forms w-2 wage and tax statement for and show that petitioner’s wife had dollar_figure dollar_figure and dollar_figure respectively withheld from her wages the forms 1099-r distribution from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for and show that petitioner had dollar_figure dollar_figure and dollar_figure respectively withheld from his retirement pension -- - penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the gravamen of respondent’s motion is that petitioner has maintained this proceeding primarily for delay we begin by observing that whatever is said does not reflect on the representation provided by mr thomas in our conference calls with mr thomas and respondent it appeared that mr thomas at all times was acting in a responsible and good_faith fashion to bring this matter to a close either by trial or settlement this being said however we are still left with a decidedly uncomfortable view of petitioner’s conduct throughout this proceeding petitioner failed to file returns for the years in issue after the case was docketed in this court petitioner ignored the standing_pretrial_order and refused to cooperate in preparing this case for trial to the extent that at the initial calendar call this case either could have been dismissed for failure to properly prosecute or continued we gave petitioner the benefit of doubt at that time and continued the case even then until mr thomas entered an appearance petitioner refused to obey the orders of the court mr thomas was successful in negotiating a settlement in which petitioner initially concurred on the eve of the trial petitioner reneged on the settlement and dismissed mr thomas petitioner then filed a motion to withdraw his petition without prejudice that was without any basis in law or fact finally on the date of trial petitioner refused to appear even though he had been informed that he must appear a review of the record satisfies us that petitioner has maintained this case primarily for delay the court’s time and resources have been wasted in view of the foregoing we shall exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states of dollar_figure see funk v commissioner tcmemo_2000_169 to reflect the concessions of the parties an appropriate order will be issued and decision will be entered under rule
